                                                                                             Electronically Filed - Greene - November 22, 2019 - 01:39 MP
                                                                       1931-CC01454

            IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

GERRY ALLEN HODGE,                              )
By and through His Legal Guardian,              )
LINDA FARROW,                                   )
                                                )
                    Plaintiff,                  )
                                                )
      vs.                                       )     Case No.:
                                                )
WALGREEN CO., d/b/a Walgreens #07901            )
Serve at:                                       )
The Apprentice-Hall Corp. Systems, Inc.         )
221 Bolivar Street                              )
Jefferson City, MO 65101                        )
                                                )
                    Defendant.                  )

                                 PETITION FOR DAMAGES

      COMES NOW, Plaintiff, Gerry Allen Hodge, by and through his legal guardian,

Linda Farrow, and by and through the undersigned counsel of Lowther Johnson

Attorneys at Law, LLC, and for his cause of action against Defendant, Walgreen Co.,

dlbla Walgreens #07901 ("Defendant"), states, alleges, and avers as follows:

                                       PARTIES

   1. Plaintiff, Gerry Allen Hodge, is an incapacitated person residing in Greene

      County, Missouri.

   2. Plaintiff, Gerry Allen Hodge, brings this cause of action by and through his legally

      appointed guardian, Linda Farrow.

   3. Linda Farrow is the legally appointed guardian of Plaintiff. (See Exhibit "A"

      attached hereto and incorporated herein by reference).




34365-000.907773                            1
        Case 6:20-cv-03020-BCW Document 1-2 Filed 01/21/20 Page 1 of 4
                                                                                            Electronically Filed - Greene - November 22, 2019 - 01:39 PM
  4. Defendant is an Illinois corporation doing business in the State of Missouri and

      doing business at 1050 US Highway 60 East, Republic, Greene County, Missouri

      and may be served by serving its registered agent at the address stated above.

                              JURISDICTION AND VENUE

   5. This Court has personal jurisdiction over Defendant because Defendant was

      doing business in the State of Missouri where the wrongful acts occurred, and

      Defendant otherwise has sufficient minimum contacts with Missouri to confer

      jurisdiction with this Court.

  6. Venue and jurisdiction are further proper in this Court because Defendant

      engaged in the wrongful conduct that forms the basis of this lawsuit, and the

      cause of action incurred and Plaintiff was first injured as a result of Defendant's

      wrongful conduct in Greene County, Missouri. See Mo.Rev.Stat. §508.010.

                               GENERAL ALLEGATIONS

   7. On or about August 2, 2018, Defendant owned, leased, or otherwise controlled

      certain premises located at 1050 US Highway 60 East, Republic, Greene County,

      Missouri.

   8. On August 2, 2018, there was a parking spot and entrance to the premises along

      with textured bricks where the parking lot and sidewalk meet. ("dangerous

      condition").

   9. Defendant knew or should have known of the dangerous condition.

   10.0n or about August 2, 2018, Plaintiff was traversing along the parking lot near

      where the sidewalk meets the parking lot when he took a step and tripped over

      the dangerous condition.



34365-000.907773                           2
       Case 6:20-cv-03020-BCW Document 1-2 Filed 01/21/20 Page 2 of 4
                                                                                           ally Filed - Greene - rebmevoN 22, 2019 - 93:10 PM
   11.0n or about August 2, 2018, Plaintiff was injured when he tripped on the

      dangerous condition.

   12.0n or about August 2, 2018, Defendant failed to maintain said premises in a safe

      and hazard-free condition.

   13.Defendant knew or had information from which Defendant, in the exercise of

      ordinary care, knew or should have had information from which the Defendant, in

      the exercise of ordinary care, should have known that anyone entering the

      premise would be exposed to the dangerous condition.

   14.Defendant knew or should have known that the dangerous condition presented

      an unreasonable risk of harm to those using Defendant's facilities.

   15.Defendant failed to prevent Plaintiff from being exposed to the harm he incurred

      from tripping and falling on the dangerous condition.

   16.The tripping and falling of Plaintiff was caused by the carelessness and

      negligence of Defendant in failing to provide a reasonable, safe, and hazard-free

      condition and then allowing a dangerous condition to exist on its premises or the

      premises that it controlled.

   17.Defendant failed to use ordinary care in one or more of the following respects:

     (a) Defendant failed to warn of the dangerous condition;

     (b) Defendant failed to remedy or remove the dangerous condition; and

     (c) Defendant failed to barricade the dangerous condition.

             18.    Because of the dangerous condition, and Defendant's failure to

      maintain the property in a safe and hazard-free condition, Plaintiff sustained the

      following: past, present, and future medical supplies, medicine, and services of



34365-000.907773                           3
        Case 6:20-cv-03020-BCW Document 1-2 Filed 01/21/20 Page 3 of 4
                                                                                             yllacinortcelE Filed - eneerG - rebmevoN 22, 9102 - 93:10 MP
       physicians, nurses, hospitals, pharmacists, physical therapists, and services of

      all other healthcare providers, and related medical expenses; injury to his head,

      face, nose, brain, skull, and all the upper parts of his neck, face, head and skull;

       injury to his left hand; Injury to the body as a whole; and Plaintiff has suffered

       pain of body, anguish of body and mind, and the aforesaid injury is and will be

       permanent, and progressive.

       WHEREFORE, Plaintiff prays for Judgment against the Defendant for a sum

which is fair and reasonable and in excess of $25,000.00, together with his costs herein

expended, and any and all other and further relief as the Court deems just and proper in

the premises.

                                                Respectfully submitted.

                                                LOWTHER JOHNSON
                                                Attorneys at Law,LLC




                                                   Missouri tar Number 61830
                                                   Greggory D. Groves
                                                   Missouri Bar Number 35526
                                                   901 St. Louis Street, 20th Floor
                                                   Springfield, MO.65806
                                                   Telephone:(417)866-7777
                                                   Facsimile: (417)866-1752
                                                   E-mail: garoves@lowtherjohnson.com

                                                   Attorneyfor Plaintiff




34365-000.907773                           4
        Case 6:20-cv-03020-BCW Document 1-2 Filed 01/21/20 Page 4 of 4
